Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Feldman, J.), rendered March 13, 1986, adjudicating him to be in violation of probation, upon his plea of guilty, and resentencing him to a term of imprisonment.
Ordered that the amended judgment is affirmed.
Under the circumstances herein, the court properly adjudicated the defendant in violation of probation based upon his plea of guilty, made through his defense counsel in open court and in the defendant’s presence (see, CPL 410.70; People v Lombardo, 108 AD2d 873, 874; cf., People v Sadness, 300 NY 69, cert denied 338 US 952; People v Bellis, 78 AD2d 1014).
The defendant’s further contention that the court resentenced him without an updated presentence report from the Probation Department is equally without merit. The record clearly indicates that the court had considered the violation of probation report submitted by the Probation Department which was "the functional equivalent of an updated report because it inform[ed] the court of all 'relevant changes which *379[had] occurred since preparation of the original presentencing report’ ” (People v Jackson, 106 AD2d 93, 98, quoting from People v Halaby, 77 AD2d 717, 718; see, People v Goon, 124 AD2d 347, lv denied 69 NY2d 711).
Finally, we find no basis in the record warranting modification of the new sentence imposed or the recusal of the Criminal Term Justice. Mangano, J. P., Brown, Lawrence and Spatt, JJ., concur.